El Juez Asociado Se. MacLeaet,
después de exponer los beclios anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada, y vistas las disposiciones legales citadas en dicha sentencia.
Fallamos que debemos confirmar y confirmamos la sen-tencia apelada, con las costas á la parte apelante; y devuél-vanse los autos al Tribunal de Mayagüez con la certificación correspondiente.
Jueces concurrentes, Sres. Presidente Quiñones y Asocia-dos Plernández, Figueras y Sulzbacher.